DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 09/07/2021.  
Status of the Claims
	In applicant’s amendments claims 1, 6, 13-14, and 17-19 were amended. Claims 1-20 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
Claim Objections
The following claims are objected to because of the following informalities, appropriate correction is required:
Claim 14, line 14: amend “the rope passing between the user’s legs; walking forward” to ---passing the rope between the user’s legs; and the user walking forward---. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20100204014 A1 (Hoffman).
Regarding Independent Claim 1, Hoffman discloses an apparatus (adjustable belly pad assembly 300), comprising:
A base (cushion pad 306) with a flat front surface (Figure 6: Annotated; the flat front surface is the flat surface of the pad 306 between the pad 306 and the flat surface of the adjustable tray 302, arrows point to the upper edge of said surface);
An upper support (first section 308) with a flat back surface and a flat lower surface (Figure 6: Annotated, flat lower surface is the outer surface of the first section 308 facing downwards), the upper support attached to the base (via the back surface), the flat back surface of the upper support abutting the flat front surface of the base (the flat back surface of the first section 308 is in contact and connected with the flat front surface of pad 306);
A lower support (second section 310, which extends slightly lower at its bottom comparatively to the first section 308) with a flat back surface (Figure 6: Annotated) and a flat upper surface (Figure 6: Annotated, interior bottom surface of second section 310 opposite the bottom surface which faces downwards), the lower support attached to the base (via its flat back surface), the flat back surface of the lower support abutting the flat front surface of the base (see Figure 6 wherein the flat back surface of the lower support is in contact and connected with the flat front surface of base 306), the flat lower surface of the upper support abutting the flat upper surface of the lower support and (the flat upper surface of the lower support is in direct contact with the flat lower surface of the upper support); 

    PNG
    media_image1.png
    440
    725
    media_image1.png
    Greyscale

Figure 6: Hoffman Annotated
An elongated handle (sleeve 322, Figure 7, the user is capable of gripping the sleeve located at the left and right sides of the tray 302) attached to the base (via first and second sections 308, 310)  the handle comprising a hole (Figure 8: Annotated; the hole is through the sleeve 322 through which cable 202 passes through) located at a first end of the handle (Figure 8: Annotated), the first end of the handle positioned away from the upper support (the first end is the distal end away from the upper support).

    PNG
    media_image2.png
    239
    343
    media_image2.png
    Greyscale

Figure 7: Hoffman Annotated
Regarding Claim 2, Hoffman further discloses the apparatus as recited in claim 1, wherein the lower support has a greater width than the upper support (lower support/second section 310 is wider than upper support/first section 308 as first section 308 is smaller to fit inside second section 310, see Figure 6: Annotated).  

    PNG
    media_image3.png
    413
    735
    media_image3.png
    Greyscale

Figure 6: Hoffman Annotated
Regarding Claim 5, Hoffman further discloses the apparatus as recited in claim 1, further comprising a weight holder (anchor bar 210; the anchor bar supports and holds up the weight of the apparatus and user during use).  
Regarding Claim 6, Hoffman further discloses the apparatus as recited in claim 5, further comprising a rope (cord 202, metal ring 320, and a looped rope (¶ 28) attaching the hole in the handle to the weight holder (the cord 202 with the ring and rope attach the hole of the sleeve 322 to the anchor bar 210).  
Regarding Claim 7, Hoffman further discloses the apparatus as recited in claim 6, further comprising a strap (straps 206).  
Regarding Claim 8, Hoffman further discloses the apparatus as recited in claim 1, further comprising an abrasive surface (“hook and loop fastener strips” ¶ 52) on a front of the base (“complementary surfaces of the pad 306” ¶ 52; the outward facing surface of the pad 306 has hook and loop fastening strips).  
Regarding Claim 9, Hoffman further discloses the apparatus as recited in claim 1, wherein the upper support is rectangular shaped (see Figure 6 for rectangular shaped first portion 308).  
Regarding Claim 10, Hoffman further discloses the apparatus as recited in claim 1, wherein the lower support (lower support/second section 310 further comprises cord 318) is tapered (see Figure 7 wherein the cord 318 is attached at a distal end of the second section and tapers down to ring 320).  
Regarding Claim 11, Hoffman further discloses the apparatus as recite in claim 1, wherein the upper support abuts the lower support (see Figure 6 wherein the first section 308 directly abuts the surfaces of the second section 310).  
Regarding Claim 12, Hoffman further discloses the apparatus as recited in claim 1, wherein the handle is 4located on an opposite side of the base to the upper support (the claimed handle is the sleeve 322 on the side of the section 310 that is on a relative right side of the base while the first section 308 is on the opposite left side of the base in reference to Figure 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20100204014 A1 (Hoffman).
Regarding Claim 3 and 4, Hoffman discloses the apparatus as substantially claimed, see above. Hoffman further discloses that the width of the lower support/second section 310 is greater than the width of the upper support/first section 308. Dickerson is silent regarding a difference in width between the lower and upper supports as 0.75 inches. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the difference in widths to be 0.75 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Chen would not operate differently with the claimed (¶ 38).
Regarding Claim 13, Hoffman discloses the apparatus as substantially claimed, see above. Hoffman further appears to show the upper support and the base having the same thickness; however the disclosure gives no indication that the drawings were drawn to scale nor the upper support and the base have an equal thickness. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the same thickness since it has been held that “where the only difference between the prior art and the claims was a recitation of the relative dimension of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distant from the prior art device.” In the instant case, the device of Chen would not operate differently with the same upper support and base having the same thickness. Further, applicant places no criticality on the thickness, indicating a number of different sizes and ratios within the specifications.

Allowable Subject Matter
Claims 14-20 allowed. See objection above to claim 14 correcting minor grammar issues.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 14, the prior art of record US 20100204014 A1 (Hoffman) fails to teach or render obvious the method in combination with all of the elements and structural and 
The prior art of record teaches the straps going around the user not between the user’s legs which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing to modify Hoffman’s method to include passing the rope between the user’s legs without improper hindsight and substantially modifying the structure. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784